EXHIBIT 10.33


February 10, 2006


Lynne Silverstein, President
Patient Safety Technologies, Inc.
100 Wilshire Boulevard, Suite 1750
Santa Monica, CA 90401


Re:    Engagement Letter


Dear Lynne:


This Engagement Letter sets forth the terms of a relationship between Analog
Ventures, LLC (“Analog” or “Consultant”) and Patient Safety Technologies, Inc.,
a Delaware corporation formerly known as Franklin Capital Corporation (“PST” or
“the Company”) as client, in connection with the implementation of certain
business strategies of the Company.


1.            Scope of Work. Analog shall consult to the Company on certain
business matters, including with respect to the following:



 
(a)
assisting the Company’s senior management and advisors in focusing its business
on the health care products sector, to build shareholder value and encourage
long-term investors in the Company;

 
(b)
assisting the Company, if requested, in a careful divestiture of non-essential
holdings that are inconsistent with the Company’s long-term focus; and

 
(c)
assisting senior management in the establishment of criteria by which they will
seek to measure progress of portfolio companies and increase quarterly
accountability.



2.            Compensation. Analog's compensation for the above services shall
be as follows:


(a)          Fees and Expenses. Analog shall be paid a base consulting fee of
$10,000 per month, together with such incremental fees, if any, as are accrued
during each monthly period as specified on Annex A. Analog shall be reimbursed
for all reasonable expenses incurred in connection with the services rendered
hereby. In the case of individual expense items in excess of $100, Analog shall
seek prior approval from the Company before incurring such expenses.


(b)         Deferred Compensation. The parties agree to enter into a warrant
agreement providing for Analog to be granted warrants to purchase the number of
shares of the Company's stock as are set forth on Annex B.


3.           Term. The term of this Engagement Letter shall be six (6) months
from the date of execution. This Engagement Letter may be terminated by either
party upon thirty (30) days written notice, provided any compensation earned
prior to or, within a reasonable time, after notice of such termination shall be
payable to Consultant. In the event that additional time is required to fully
complete the tasks contemplated hereby, the parties shall agree to discuss an
extension in good faith, and may extend the term, by mutual agreement. This term
shall apply to all the provisions of this Engagement Letter except for the
provisions which have a term specified separately in their description and
except for the provisions of Sections 9 and 11 hereof, which provisions shall
survive the termination of this Engagement Letter.



--------------------------------------------------------------------------------

Patient Safety Technologies, Inc.
February 10, 2006
Page 2
 
4.           Nature of Services. It is specifically understood and agreed to by
the Company that Analog will not be required to take action or perform any
service pursuant to this Engagement Letter which would cause Analog to serve or
function in any respect in the capacity as “broker”, “dealer” or “investment
advisor”, as those terms are defined for purposes of the federal securities
laws, the California Corporate Securities Law of 1968, as amended, or the
securities laws of any other state or jurisdiction, or subject Analog to
regulation under such laws or enabling regulations. It is further understood and
agreed by the Company that, notwithstanding that one or more individuals
providing services pursuant to this Engagement Letter may be attorneys, this
Engagement Letter is not intended to, and does not, create an attorney-client
relationship between Analog and PST, or between any person acting on behalf of
Analog and PST.


5.           Cooperation. The parties understand that each has obligations that
are essential to the success of this Engagement Letter. Each party agrees to
inform the other, on a timely, current basis, of any contacts that it may make
with relevant third parties, and to collaborate regularly in coordinating and
implementing a common, agreed-upon strategy to achieve the objectives of this
Engagement Letter referenced in Section 1 above.


6.           Protection of Information. Consultant acknowledges that in the
performance of services being rendered pursuant to this Engagement Letter,
Consultant will from time to time become privy to certain confidential and
proprietary information ("Information") of the Company. Consultant agrees to
keep confidential all Information provided to it hereunder during the term of
the Engagement Letter and for a three (3) year period thereafter. Consultant’s
obligation shall not apply to Information which is: (i) possessed by Consultant
before disclosure by the Company, (ii) disclosed to Consultant by a third party
without obligation of confidentiality, or (iii) in the public domain. Upon
termination of this Letter, at the Company's request, Consultant shall return or
destroy any Information still in its possession. This section shall apply
mutually to the parties and likewise serve to protect the Information of the
Consultant. This Letter shall be deemed to be confidential information of both
parties.


7.           Press Releases. The terms and conditions of this Agreement shall be
Information and shall not be disclosed by any party without the other party's
prior written consent except as required by federal or state laws or regulations
or by-laws or rules of any self-regulatory organization. No public announcement
or disclosure to the press regarding the existence, substance or status of
activities under this Engagement Letter, either oral or written, will be made by
either party without the written consent of the other party.


Confidential Information

--------------------------------------------------------------------------------

Patient Safety Technologies, Inc.
February 10, 2006
Page 3
 
8.           Written Agreement. This Engagement Letter defines all terms of the
understanding and obligations between the parties, and any previously-stated
understandings or obligations, either written or oral, are hereby rendered null
and void. Any modification to the terms of this Engagement Letter must be made
in writing and executed by signature of both parties before it becomes
effective. Each party represents, warrants and covenants that all consents,
approvals or authorizations required to enter into and perform this Engagement
Letter have been or will be obtained. The performance of this Engagement Letter
by the Company will not conflict with or result in a breach or violation of any
of the terms of any agreement or other instrument to which Company is a party.


9.           Applicable Law; Dispute Resolution. This Engagement Letter shall be
construed in accordance with the laws of the State of California, and shall be
deemed to be executed, and all activities performed, in Los Angeles, California.
In the event a dispute arises from any matter covered by this Engagement Letter,
the party claiming a breach has occurred shall provide the other party a writing
setting forth the nature of the dispute. Such documented dispute must be
discussed in at least two (2) face-to-face meetings within a ten-day period,
during which the parties agree to use reasonable good faith efforts to resolve
the dispute amicably to the advantage of both parties. Should such face-to-face
discussions fail, the party claiming a breach must then inform the other party
in writing of the substance and reason for its dispute and the parties shall
submit it to a neutral arbitrator, such arbitrator being a retired judge or
officer of the Court of the County of Los Angeles mutually acceptable to each
party. Should the parties not be able to agree on selection of such an
arbitrator, the parties hereby agree to accept an arbitrator appointed by the
American Arbitration Association office in Los Angeles.


10.           Relationship of the Parties. PST acknowledges and agrees that
Analog is being engaged as an independent contractor and not a partner or joint
venturer of PST.


11.           Accuracy of Information; Indemnification; Limitation of Liability.
PST acknowledges and agrees that Analog will need to rely on information
presented to it by PST, and represents and warrants the accuracy of all such
information. Additionally, the Company shall indemnify and hold harmless Analog
(or its partners, affiliates, officers, directors, agents, members, employees,
or contractors) from and against any and all claims, losses, damages,
liabilities and costs, including reasonable attorneys’ fees and costs
(collectively, “Losses”) that are incurred or sustained by Analog that arise
from, relate to or are connected with the performance of Analog's duties under
this Engagement Letter, except if such Losses are determined to have arisen from
Analog's willful misconduct or gross negligence, and shall cooperate fully with
Analog in Analog's defense of any of the foregoing. Further, the Company agrees
that the liability of Analog, if any, under this Engagement Letter shall be
limited to actual damages and shall not include special, incidental or
consequential damages and in no event shall exceed the amounts received by
Analog hereunder.


12.           Severability. In the event any provision set forth in this
Engagement Letter shall be determined to be invalid or unenforceable for any
reason, in whole or in part, the remaining provisions of this Engagement Letter
shall nevertheless be binding upon each of the parties with the same effect as
though the invalid or unenforceable provision had been severed or deleted.


Confidential Information

--------------------------------------------------------------------------------

Patient Safety Technologies, Inc.
February 10, 2006
Page 4
 
13.           Notice. All notices with respect to execution, termination or
disputes of this engagement Letter shall be given in writing, as follows:


If to the Company:
If to the Consultant:
   
Patient Safety Technologies, Inc.
Analog Ventures, LLC
100 Wilshire Boulevard, Suite 1750
200 Mantua Road
Santa Monica, CA 90401
Pacific Palisades, CA 90272
Facsimile: (310) 752-1481
Facsimile: (310) 230-2789





If the foregoing accurately sets forth our understanding with you, please
indicate your agreement and desire to proceed by signing a copy of this
Engagement Letter where indicated below and forward an executed copy of the
same.



 
Sincerely,
     
ANALOG VENTURES, LLC
       
 
/s/ Analog Ventures, LLC  
By: Alan Morelli
 
Its: Managing Member



ACCEPTED AND AGREED BY:


PATIENT SAFETY TECHNOLOGIES, INC.




By: /s/ Lynne Silverstein
Lynne Silverstein
President


Confidential Information

--------------------------------------------------------------------------------



ANNEX A


Calculation and Payment of Consulting Services


A.  Consultant Services. Unless and until the hours spent in a given month
exceed forty (40), as reflected in a report provided by the Consultant to the
Company, no further fees shall be due and payable beyond the $10,000 base
consulting amount that is set forth in the Engagement Letter. If and when Analog
reaches forty (40) hours in any given month, it will notify either the President
or other person designated by the Company and seek prior written approval before
performing any additional services in said month. If and when such written
approval is granted, Analog shall be compensated for each additional hour spent
in excess of forth (40) hours at a rate of $1,000 per hour. In the event that it
is necessary or desirable for the Company to have additional consultants, other
than Alan Morelli, assist the Company through a relationship with Analog, then
the Company shall first approve the hourly rate of that additional consultant
prior to commencement of work.


B.  Interest. In the event a monthly statement rendered by Consultant is not
paid within thirty (30) days of the date it is sent, then interest at the rate
of 8% per annum shall accrue on the amount then due until it is paid.
 
 
 
 
 
 
 
 
 
 
 

 
Engagement Letter between Analog Ventures and Patient Safety Technologies, Inc.


--------------------------------------------------------------------------------



ANNEX B


Warrant Compensation


Patient Safety Technologies, Inc. (“PST” or the “Company”) shall, promptly after
the execution of the Engagement Letter, prepare and execute a warrant agreement
granting to Analog Ventures (the “Consultant”) the right to purchase 175,000
shares of common stock of the Company for the stock price on the date of grant
of the warrants. The Company shall provide the Consultant with “piggyback”
registration rights, in the event that the Company already is filing a
registration statement suitable to register the Consultant’s shares at no
additional cost. The warrants shall be exercisable for a minimum of three years
from the date of grant, and the agreement shall contain such other terms and
conditions as are customary for similar types of warrant agreements.

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Engagement Letter between Analog Ventures and Patient Safety Technologies, Inc.


--------------------------------------------------------------------------------

